                 Case 9:19-bk-01947-FMD           Doc 259       Filed 11/26/19         Page 1 of 12



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION
                                       www.flmb.uscourts.gov

In re:

JUST ONE MORE RESTAURANT CORP.,                               Case No. 9:19-bk-1947-FMD
and JUST ONE MORE HOLDING CORP.,1                             (Jointly Administered with
                                                              Case No. 9:19-bk-1948-FMD)
      Debtors.                                                Chapter 11 Cases
____________________________________/

                             DEBTORS’ RESPONSE IN OPPOSITION
                          TO MOTION TO DISMISS CHAPTER 11 CASES

            Just One More Restaurant Corp. (“JOMR”) and Just One More Holding Corp. (“JOMH”

and together with JOMR, collectively, the “Debtors”), by and through their undersigned counsel,

hereby file this response (the “Response”) in opposition to the Motion to Dismiss (Doc. 243) (the

“Motion to Dismiss”) filed by Gary Ganzi and Claire Breen, individually and as Attorneys-in-Fact

for the Estate of Charles Cook (collectively, the “Plaintiff Minority Shareholders”), and state:

                                    PROCEDURAL BACKGROUND

            1.      On March 7, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”).

            2.      The Debtors are managing their affairs as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

            3.      On April 16, 2019, the Court entered an order authorizing the Debtors to appoint

Gerard A. McHale, Jr. as Chief Restructuring Officer (the “CRO”) (Doc. 139).



1
    The last four digits of each Debtor’s federal tax identification number are Just One More Restaurant Corp. (5070)
    and Just One More Holding Corp. (6081). The address of the Debtors is 8955 Fontana Del Sol Way, 2nd Floor,
    Naples, FL 34109.


                                                         1
9426600-7
                 Case 9:19-bk-01947-FMD           Doc 259        Filed 11/26/19        Page 2 of 12



            4.      On May 13, 2019, the United States Trustee filed a notice with the Court indicating

that the United States Trustee will not appoint a committee of unsecured creditors.

            5.      For a detailed description of the Debtors, the Debtors respectfully refer the Court

and parties in interest to the Declaration of Chief Restructuring Officer, Gerard A. McHale, in

Support of Chapter 11 Petitions and First Day Pleadings (Doc. 7) (the “First Day Declaration”)

filed on the Petition Date which the Debtors incorporate herein by reference.2

                                       THE MOTION TO DISMISS

            6.      On November 12, 2019, the Plaintiff Minority Shareholders filed the Motion to

Dismiss.

            7.      On November 14, 2019, the Court scheduled the preliminary hearing on the Motion

to Dismiss for Monday, December 2, 2019 at 3:00 p.m.

       CHAPTER 7 CASES OF THE DEFENDANT MAJORITY SHAREHOLDERS

            8.      On October 11, 2019, each of Walter J. Ganzi, Jr. (“Ganzi”) and Bruce E. Bozzi

(“Bozzi”, and together with Ganzi, collectively, the “Defendant Majority Shareholders”) filed in

this Court petitions for bankruptcy protection under chapter 7 of the United States Bankruptcy

Code. See chapter 7 case no. 9:19-bk-09680-FMD (“Ganzi Chapter 7 Case”) and chapter 7 case

no. 9:19-bk-09677-FMD (“Bozzi Chapter 7 Case” and together with the “Ganzi Chapter 7 Case,

collectively, the “Chapter 7 Cases”).


2
    The Debtors have chosen not to respond herein to the Plaintiff Minority Shareholders’ incomplete record as set
    forth in the Motion to Dismiss. To take one example, the Motion to Dismiss alleges that the CRO “determined it
    was appropriate to file” the Debtors’ chapter 11 cases. See Motion to Dismiss, ¶ 2. However, the Plaintiff
    Minority Shareholders fail to add that this Court has found—at the conclusion of a contested hearing held on July
    26, 2019 with respect to a prior motion to dismiss filed by the Plaintiff Minority Shareholders—that, “(a) the
    Debtors’ chapter 11 bankruptcy cases were properly authorized and filed in good faith, (b) there is no
    requirement for the Debtors to be insolvent to file for chapter 11 bankruptcy protection, and (c) the Debtors’
    chapter 11 bankruptcy cases were filed for the legitimate purpose of preserving the value of the Debtors’ assets.”
    See Order Denying Renewed Motion to Dismiss Chapter 11 Cases (Doc. 161), ¶ 2 (Doc 184).



                                                         2
9426600-7
                 Case 9:19-bk-01947-FMD        Doc 259     Filed 11/26/19     Page 3 of 12



            9.      Robert E. Tardif, Jr. has been appointed the trustee in each of the Chapter 7 Cases

(the “Chapter 7 Trustee”). See Ganzi Chapter 7 Case, Doc. 5; Bozzi Chapter 7 Case, Doc. 15.

                                              ARGUMENT

            10.     Section 1112(b) provides, in relevant part, that a court may dismiss a chapter 11

case for “cause,” and lists several non-exclusive factors courts can consider. See 11 U.S.C. §

1112(b)(1), (4). “[T]he determination of cause under § 1112(b) is ‘subject to judicial discretion

under the circumstances of each case.” In re Albany Partners, Ltd., 749 F.2d 670, 674 (11th Cir.

1984) (citation omitted). The party moving to dismiss bears the burden of proof to establish the

existence of “cause.” In re 412 Boardwalk, Inc., 520 B.R. 126, 134 (Bankr. M.D. Fla. 2014). In

considering a § 1112(b) motion to dismiss, “all doubts are to be resolved in favor of a debtor.” Id.

(quotation omitted).

            11.     The Debtors’ bankruptcy cases should not be dismissed in order (i) to permit JOMR

the ability to pursue the marketing and the sale of the intellectual property it owns (as defined in

the next paragraph, the “Palm IP”) under 11 U.S.C. § 363 in the event that the Palm restaurant

business is no longer a viable operation, or alternatively, (ii) if the Palm restaurant business

remains a going-concern enterprise, to permit the Debtors to coordinate a sale of the entire Palm

restaurant business with the Chapter 7 Trustee. The Palm restaurant business includes, among

other assets, the Palm IP and the Defendant Majority Shareholders’ ownership interests in (i) the

Debtors, (ii) the Palm Management Corporation (the entity that manages the entire operation and

owns real estate located in East Hampton, New York and New York, New York) and (iii) the 21

Palm restaurants owned in whole, or in part, by the Defendant Majority Shareholders.

            12.     As is well-known at this point in the Debtors’ bankruptcy cases, JOMR owns the

Palm intellectual property – a series of trademarks and service marks, design elements of the Palm



                                                     3
9426600-7
              Case 9:19-bk-01947-FMD               Doc 259        Filed 11/26/19         Page 4 of 12



(such as its food quality choices and methods of preparation) and the Palm’s decor, display of

certain photographs, artistic caricatures, sketches, cartoons and other elements (i.e., the Marks and

Works) (collectively, the “Palm IP”).3 See First Day Declaration, ¶ 12. JOMR licenses the Palm

IP to 24 Palm restaurants, including the 21 Palm restaurants owned in whole or in part by the

Defendant Majority Shareholders as well as three other Palm restaurants owned by non-debtor

third-parties (collectively, the “Palm Restaurants”), through individual pre-petition licensing

agreements.4 See id.

            13.   On behalf of the CRO, the Debtors’ counsel has been in communication for almost

two months with two of the nation’s foremost expert consultants who are often retained by debtors

with respect to marketing and selling intellectual property in bankruptcy cases. The primary

purpose of such communications has been to solicit bids and choose one of them to serve as the

Debtors’ intellectual property consultants to market and sell the Palm IP through a competitive

sale process in the Debtors’ chapter 11 cases. It almost goes without saying that a critical

component for maximizing the proceeds to the Debtors’ estates from a sale of the Palm IP are the

buyer protections that a purchaser of such Palm IP would require under 11 U.S.C. § 363. In the




3
    The Plaintiff Minority Shareholders also assert that JOMR “has failed to collect substantial revenue for the use
    of its intellectual property”. See Motion to Dismiss, p. 3, ¶¶ 3, 4, and 5. Nothing could be further from the truth.
    As reflected in the First Day Declaration and in the Monthly Operating Reports timely filed in the Debtors’
    bankruptcy cases, JOMR has collected the monthly amounts contractually due under the licenses. See First Day
    Declaration, ¶ 13 (“Most of the Palm Restaurants pay JOMR a $6,000 annual fee for the use of the Palm IP”);
    Monthly Operating Reports for (i) April, 2019 (Doc. 152, ECF p. 3 of 30, reflecting the collection of $11,500
    royalty fees due for March, 2019 and $11,500 due for April, 2019), (ii) June, 2019 (Doc. 167, ECF p. 3 of 34,
    reflecting the collection of $11,500 in royalty fees due for May, 2019), (iii) July, 2019 (Doc. 204, ECF p. 3 of 33,
    reflecting the collection of $11,500 in royalty fees due for June, 2019 and $11,500 in royalty fees due for July,
    2019), and (iv) October, 2019 (Doc. 254, ECF p. 3 of 34, reflecting the collection of $11,500 in royalty fees due
    for August, 2019 and $11,500 in royalty fees due for September, 2019).
4
    In addition, Palm Management Corporation has granted a license to The TJX Companies, Inc. (“TJX”) to use the
    Palm IP to create Palm-branded household goods for retail stores. Under the license, TJX pays Palm Management
    Corporation a percentage of the purchase cost of each item provided for sale by TJX. See First Day Declaration,
    ¶ 12.


                                                          4
9426600-7
              Case 9:19-bk-01947-FMD          Doc 259      Filed 11/26/19      Page 5 of 12



event that the Palm restaurant business is no longer a viable operation, the Debtors will seek to

retain an intellectual property consultant and to move forward with the sale of the Palm IP.

            14.   Alternatively, if the Palm restaurant business remains a going-concern enterprise,

the Debtors’ cases should not be dismissed in order to afford the Debtors the ability to collaborate

with the Chapter 7 Trustee in order to maximize the collective, combined value of all of the chapter

7 estates and the chapter 11 estates by selling the entire Palm restaurant business inclusive of the

Palm IP and the Defendant Majority Shareholders’ interests in the Debtors, the Palm Management

Corporation and the 21 restaurants. As stated by the Debtors’ counsel at the status conference held

by the Court on November 13, 2019:

                  [MR. SINGERMAN:] We don’t know, as I've said, what's going on
                  at the restaurant level. We do know that … Wally Ganzi and Bruce
                  Bozzi estates own a hundred percent of the equity in Palm
                  Management Corporation and of the 21 operating restaurants, if all
                  of them are still operating, and interests in yet a few other
                  restaurants.

                  We don't know if, in light of the Chapter 7s, Your Honor, that there
                  is still a going-concern enterprise that Mr. Tardif could keep
                  together and sell. I am hopeful, regardless of what happens in the
                  JOMR cases, that there is. I don't know.

                  We do know that if there is a going-concern enterprise sale of the
                  assets of the corporations that Mr. Tardif's estates have, that to
                  maximize the value of that sale, we need the intellectual property to
                  go along with it if a buyer is going to buy the Palm enterprise. And
                  Your Honor has observed in more than one hearing before this
                  Court, that you understand that.

                  So if there's going to be an enterprise sale, we need the intellectual
                  property to be sold. If, God forbid, there's no longer an enterprise,
                  or the ability for Mr. Tardif to hold it together to get through a
                  marketing period, then certainly we need to sell the intellectual
                  property. And in light of issues pertaining to it, it is our view -- Mr.
                  McHale's view and ours as his counsel, I think it's an unremarkable
                  position -- that we're going to maximize value for a prospective
                  buyer by having the benefit of a 363 order from the JOMR
                  Bankruptcy Court.


                                                     5
9426600-7
              Case 9:19-bk-01947-FMD          Doc 259     Filed 11/26/19      Page 6 of 12




                  Mr. McHale has directed us, and we have, leading up to today,
                  conducted interviews with widely-recognized firms that specialize
                  in the disposition of intellectual property of financially distressed
                  entities in and out of Bankruptcy Court. I have shared the identity
                  of those firms with counsel for the Minority Shareholders.

See, Transcript of Status Conference (11/13/2019), pp. 10:1 to 11:10.

            15.   Accordingly, the Debtors’ cases should not be dismissed in order to permit the

Debtors to maximize the value of their estates, either through a sale of the Palm IP as a part of the

sale of the entire Palm restaurant business, or alternatively, through just the sale of the Palm IP.

             The CRO and the Chapter 7 Trustee Support the Relief Requested in
         this Response and Have Begun Working Collaboratively to Create a Process
      for Maximizing the Sale Value of the Defendant Majority Shareholders’ Interests
        in the Entities that Own, Manage and Operate the Palm Restaurant Business

            16.   The CRO and the Chapter 7 Trustee each support the relief requested in this

Response.

            17.   The CRO and the Chapter 7 Trustee have also begun to work collaboratively with

one another to create a joint process with respect to the marketing and the sale of the entire Palm

restaurant business, or alternatively, the Palm IP in order to maximize the combined value of the

assets in the estates of the Debtors and those in the Chapter 7 Cases of Bozzi and Ganzi. It is the

business judgment of the CRO and the Chapter 7 Trustee that the value of such assets will be

maximized through the coordination of the marketing and the sale process whereby the

purchaser(s) of such assets receive the buyer protections afforded by 11 U.S.C. §363.

            18.   In short order, the Debtors and the Chapter 7 Trustee anticipate filing a joint motion

seeking approval of bidding and sale procedures with respect to selling the equity interests owned

by Bozzi and Ganzi in the entities that own, manage, and operate the Palm restaurant business.




                                                    6
9426600-7
              Case 9:19-bk-01947-FMD        Doc 259     Filed 11/26/19   Page 7 of 12



            WHEREFORE, the Debtors respectfully request the entry of an Order, (i) sustaining the

Debtors’ objection and denying the relief sought in the Motion to Dismiss, and (ii) granting such

other relief which the Court deems just and proper.

Dated: November 26, 2019                       Respectfully submitted,

                                               BERGER SINGERMAN LLP
                                               Counsel for Debtors in Possession
                                               1450 Brickell Avenue, Suite 1900
                                               Miami, FL 33131
                                               Telephone: (305) 755-9500
                                               Facsimile: (305) 714-4340

                                               By:    /s/ Christopher Andrew Jarvinen
                                                       Paul Steven Singerman
                                                       Florida Bar No. 0378860
                                                       singerman@bergersingerman.com
                                                       Christopher Andrew Jarvinen
                                                       Florida Bar No. 21745
                                                       cjarvinen@bergersingerman.com



                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was served

electronically through the Court’s CM/ECF system upon all parties registered to receive electronic

notice in these cases as reflected on the attached Electronic Mail Notice List and via U.S. Regular

Mail, postage prepaid, upon all parties on the attached Creditor Matrix, to the extent that such

parties do not already receive notice electronically through the Court’s CM/ECF system, on this

26th day of November, 2019.


                                                      /s/ Christopher Andrew Jarvinen
                                                      Christopher Andrew Jarvinen




                                                  7
9426600-7
          Case 9:19-bk-01947-FMD           Doc 259      Filed 11/26/19     Page 8 of 12



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Paul A Avron pavron@bergersingerman.com,
       efile@bergersingerman.com;efile@ecf.inforuptcy.com;mday@bergersingerman.com
   •   Robert F Elgidely relgidely@foxrothschild.com, mmiller-
       hayle@foxrothschild.com;kellis@foxrothschild.com
   •   Eric D Jacobs ejacobs@gjb-law.com, gjbecf@ecf.courtdrive.com;gjbecf@gjb-
       law.com;chopkins@gjb-law.com;vlambdin@gjb-law.com;btraina@gjb-
       law.com;mrodriguez-salva@gjb-law.com
   •   Christopher A Jarvinen cjarvinen@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
   •   Andrew T. Jenkins ajenkins@bushross.com,
       mlinares@bushross.com;ksprehn@bushross.com
   •   Benjamin E. Lambers Ben.E.Lambers@usdoj.gov
   •   Julia A May juliamay@mvalaw.com
   •   Gerard A McHale jerrym@thereceiver.net
   •   Fredric S. Newman fnewman@hnrklaw.com, docket@hnrklaw.com
   •   Joshua D Rievman jrievman@drdllplaw.com
   •   Robert A. Schatzman robert.schatzman@gray-robinson.com, Amador.Ruiz-
       Baliu@gray-robinson.com;lauren.rome@gray-robinson.com
   •   Paul Steven Singerman singerman@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
   •   United States Trustee - FTM USTPRegion21.TP.ECF@USDOJ.GOV
                             Case 9:19-bk-01947-FMD
Label Matrix for local noticing                             Doc 259 Filed 11/26/19
                                             Michele L. Angell                        Page
                                                                                       Bank of9 America,
                                                                                                 of 12 N.A.
113A-9                                       Kasowitz Benson Torres LLP                c/o Andrew T. Jenkins, Esq.
Case 9:19-bk-01947-FMD                       1633 Broadway                             Bush Ross, PA
Middle District of Florida                   New York, NY 10019-6708                   PO Box 3913
Ft. Myers                                                                              Tampa, FL 33601-3913
Tue Nov 26 08:10:19 EST 2019
Bruce E Bozzi, Sr.                           David L. Eades                            Walter J Ganzi, Jr.
Robert A. Schatzman, Esq.                    Moore & Van Allen, PLLC                   c/o Robert A. Schatzman, Esq.
GrayRobinson, P.A.                           100 North Tryon Street                    GrayRobinson, P.A.
333 S.E. 2nd Ave., #3200                     Suite 4700                                333 S.E. 2nd Ave., #3200
Miami, FL 33131-2191                         Charlotte, NC 28202-4003                  Miami, FL 33131-2191

Stephen E. Gruendel                        Hoguet Newman Regal & Kenney, LLP           Just One More Holding Corp.
Moore & VanAllen                           One Grand Central Place                     8955 Fontana Del Sol Way
100 North Tryon St., Ste. 4700             60 E. 42nd Street                           2nd Floor
Charlotte, NC 28202-4003                   48th Floor                                  Naples, FL 34109-4428
                                           New York, NY 10165-3003

Just One More Restaurant Corp.             Marc E Kasowitz                             Sarmad M. Khojasteh
Just One More Holding Corp.9:19-bk-01948   Kasowitz Benson Torres LLP                  Kasowitz Benson Torres LLP
Jointly Administered                       1633 Broadway                               1633 Broadway
8955 Fontana Del Sol Way, 2nd Floor        New York, NY 10019-6708                     New York, NY 10019-6708
Naples, FL 34109-4428

David S. Rosner                            Adam L. Shiff                               Adam L. Shiff, Esq.
Kasowitz Benson Torres LLP                 Kasowitz Benson Torres LLP                  Kasowitz Benson Torres LLP
1633 Broadway                              1633 Broadway                               1633 Broadway
New York, NY 10019-6708                    New York, NY 10019-6708                     New York, NY 10019-6708


Alan Levine, Esq.                          Atlanta Palm Food Corp.                     Atlantic City Palm, LLC
Cooley LLP                                 c/o The Palm Atlanta                        c/o The Palm Atlantic City
1114 Avenue of the Americas                1730 Rhode Island Ave., N.W.                1730 Rhode Island Ave., N.W.
46th Floor                                 #900                                        #900
New York, NY 10036-7703                    Washington, DC 20036-3113                   Washington, DC 20036-3113

Bank of America, N.A.                      Bank of America, National Association       Boston Palm Corporation
P.O. Box 448                               c/o Andrew T Jenkins, Esq                   c/o The Palm Boston
Location Code SC3-240-03-05                Bush Ross, PA                               1730 Rhode Island AVe., N.W.
Columbia, SC 29202-0448                    PO Box 3913                                 #900
                                           Tampa, FL 33601-3913                        Washington, DC 20036-3113

Bruce E Bozzi, Jr and Walter J Ganzi, Jr   Bruce E Bozzi, Sr                           Bruce E Bozzi, Sr
c/o David S Rosner                         c/o Robert A Schatzman, Esq                 c/o Steve J Solomon, Esq
1633 Broadway                              GrayRobinson, PA                            GrayRobinson, PA
New York, NY 10019-6708                    333 SE 2nd Ave, Suite 3200                  333 SE 2nd Ave, Suite 3200
                                           Miami, FL 33131-2191                        Miami, FL 33131-2191

Bruce E Bozzi, Sr & Walter J Ganzi Jr      Bruce E Bozzi, Sr and Walter J Ganzi, Jr    Bruce E Bozzi, Sr and Walter J Ganzi, Jr
c/o Michele L Angell                       c/o Adam L Shiff                            c/o Marc E Kasowitz
1633 Broadway                              1633 Broadway                               1633 Broadway
New York, NY 10019-6708                    New York, NY 10019-6708                     New York, NY 10019-6708


Bruce E Bozzi, Sr and Walter J Ganzi, Jr   Bruce E. Bozzi, Sr.                         Charlotte Palm Corporation
c/o Sarmad M Khojasteh                     2161 Gulf of Mexico Drive                   c/o The Palm Charlotte
1633 Broadway                              Apt. 3B-1                                   1730 Rhode Island Ave., N.W.
New York, NY 10019-6708                    Longboat Key, FL 34228-5230                 #900
                                                                                       Washington, DC 20036-3113
Chicago Palm, Inc.          Case 9:19-bk-01947-FMD
                                             Claire Breen Doc 259          Filed 11/26/19   Page
                                                                                             Cooley10
                                                                                                    LLPof 12
c/o The Palm Chicago                         7 Ryan Street                                    Attn: Alan Levine, Esq.
1730 Rhode Island Ave., N.W.                 Syosset, NY 11791-2129                           1114 Avenue of the Americas
#900                                                                                          16th Floor
Washington, DC 20036-3113                                                                     New York, NY 10036-7772

Cooley LLP                                   Cooley LLP                                       Coral Gables Palm Restaurant
Attn: Alan Levine, Esq.                      attn: J. Michael Kelly                           4425 Ponce de Leon Blvd.
1114 Avenue of the Americas                  101 California St., 5th Fl                       Ste. 140
46th Floor                                   San Francisco, CA 94111-5800                     Miami, FL 33146-1837
New York, NY 10036-7703

(c)CORPORATE CREATIONS                       David Rosner, Esq.                               David S. Rosner, Esq.
11380 PROSPERITY FARMS RD STE 221            Kasowitz Benson Torres LLP                       Kasowitz Benson Torres LLP
PALM BEACH GARDENS FL 33410-3465             1633 Broadway                                    1633 Broadway
                                             New York, NY 10019-6708                          New York, NY 10019-6708


Denver Palm Corporation                      Department of Revenue                            Estate of Charles Cook
c/o The Palm Denver                          PO Box 6668                                      c/o Meridithe Shields
1730 Rhode Island Ave., N.W.                 Tallahassee FL 32314-6668                        58 Bluestone Court
#900                                                                                          Kingston, NY 12401-4323
Washington, DC 20036-3113

Frederic S. Newman, Esq.                     Gary Ganzi                                       Gary Ganzi and Claire Breen
Hoguet Newman Regal & Kenney                 74 Valleyfield Street                            c/o Eric D. Jacobs, Esq.
10 East 40th Street                          Lexington, MA 02421-7939                          Genovese Joblove & Batista, P.A.
35th Floor                                                                                    100 N. Tampa Street, Suite 2600
New York, NY 10016-0304                                                                       Tampa, FL 33602-5810

Gary Ganzi and Claire Breen                  Gary Ganzi and Claire Breen                      Hoguet Newman Regal & Kenney, LLP
c/o Michael A. Friedman, Esq.                c/o Robert F Elgidely, Esq                       c/o Fredric S. Newman, Esq.
Genovese Joblove & Batista, P.A.             Genovese Joblove & Batista, PA                   60 E. 42nd Street, 48th Floor
100 N. Tampa Street, Suite 2600              200 East Broward Blv, Suite 1110                 New York, NY 10165-3003
Tampa, FL 33602-5810                         Fort Lauderdale, FL 33301-3535

Hoteles Presidente, S.A.                     Ian Shapiro, Esq.                                Ian Shapiro, Esq.
Campos Eliseos 218 - 11th Fl                 Cooley LLP                                       Cooley LLP
Polanco, CP 11560                            1114 Avenue of the Americas                      1114 Avenue of the Americas
Mexico                                       46th Floor                                       New York, NY 10036-7703
                                             New York, NY 10036-7703

Internal Revenue Service                     Just One More Restaurant Cor                     LA Downtown Palm, LLC
P.O. Box 7346                                8955 Fontana Del Sol Way                         c/o The Palm Los Angeles
Philadelphia, PA 19101-7346                  2nd Floor                                        1730 Rhode Island Ave., N.W.
                                             Naples, FL 34109-4428                            #900
                                                                                              Washington, DC 20036-3113

Los Angeles Palm, Inc.                       Miami Palm Restaurant Inc.                       NY Department of Finance
c.o The Los Angeles Palm                     c/o The Palm Miami                               P.O. Box 3933
1730 Rhode Island Ave., N.W.                 1730 Rhode Island Ave., N.W.                     New York, NY 10008-3933
#900                                         #900
Washington, DC 20036-3113                    Washington, DC 20036-3113

NYC Department of Finance                    NYC Department of Finance                        NYD Dept. of Health and
P.O. Box 3922                                P.O. Box 680                                     Mental Division of Permits
New York, NY 10085                           Newark, NJ 07101-0680                            Church Street Station
                                                                                              P.O. Box 4081
                                                                                              New York, NY 10261-4081
NYS Department of Taxation Case 9:19-bk-01947-FMD
                                            Nashville PalmDoc  259 LLFiled 11/26/19
                                                           Restaurant                 Page  11 State
                                                                                       New York of 12Department of Taxation &
and Finance                                 c/o The Palm Nashville                      New york State Tax & Finance Bankruptcy
WA Harrington Campus                        1730 Rhode Island Ave., N.W.                Bankruptcy Section
Albany, NY 12227-0001                       #900                                        P O Box 5300
                                            Washington, DC 20036-3113                   Albany, NY 12205-0300

Northbrook Palm, LLC                       PMC d/b/a Hedges Inn                         PMC d/b/a Huntting Inn
2000 Northbrook Court                      c/o the James Lane Cafe Rest                 c/o The Palm East Hampton
Northbrook, IL 60062-1411                  73 James Lane                                1730 Rhode Island Ave., N.W.
                                           East Hampton, NY 11937                       #900
                                                                                        Washington, DC 20036-3113

Palm Beverly Hills                         Palm Management Corporation                  Palm Management Corporation
Restaurant, LLC                            1730 Rhode Island Ave., N.W.                 1730 Rhode Island Avenue, NW
1730 Rhode Island Ave., N.W.               Ste. 900                                     Ste. 900
Suite 900                                  Washington, DC 20036-3113                    Washington, DC 20036-3113
Washington, DC 20036-3113

Palm New York Downtown LLC                 Palm Orlando Corporation                     Palm Restaurant Puerto Rico
c/o The Palm Tribeca                       c/o The Palm Orlando                         c/o The San Juan Palm Restau
1730 Rhode Island Ave., N.W.               1730 Rhode Island Ave., N.W.                 1730 Rhode Island Ave., N.W.
#900                                       #900                                         #900
Washington, DC 20036-3113                  Washington, DC 20036-3113                    Washington, DC 20036-3113

Palm Restaurant of Houston                 Palm Restaurant of Las Vegas                 Palm Restaurant of Philadelp
c/o The Palm Houston                       c/o The Palm Las Vegas                       c/o The Palm Philadelphia
1730 Rhode Island Ave., N.W.               1730 Rhode Island Ave., N.W.                 1730 Rhode Island Ave., N.W.
#900                                       #900                                         Washington, DC 20036-3101
Washington, DC 20036-3113                  Washington, DC 20036-3113

Palm Restaurant, Inc.                      Palm Troy Company, LLC                       Palm Tysons Too, Inc.
c/o The Palm Too                           c/o The Troy Palm Restaurant                 c/o The Palm Tysons Corner
1730 Rhode Island Ave., N.W.               5600 Crooks Road                             1730 Rhode Island Ave., N.W.
#900                                       Troy, MI 48098-2811                          #900
Washington, DC 20036-3113                                                               Washington, DC 20036-3113

Palm West Corporation                      Robert A. Schatzman, Esq.                    San Antonio Palm Restaurant
c/o The Palm West Side                     GrayRobinson P.A.                            c/o The Palm San Antonio
1730 Rhode Island Ave., N.W.               333 S.E. 2nd Ave., Ste. 3200                 1730 Rhode Island Ave., N.W.
#900                                       Miami, FL 33131-2191                         #900
Washington, DC 20036-3113                                                               Washington, DC 20036-3113

San Diego Palm, LLC                        Steven J. Solomon, Esq.                      Tampa Palm Restaurant, LLC
c/o The San Diego Palm Resta               GrayRobinson P.A.                            c/o The Tampa Palm Restauran
1730 Rhode Island Ave., N.W.               333 S.E. 2nd Ave., Ste. 3200                 1730 Rhode Island Ave., N.W.
#900                                       Miami, FL 33131-2191                         #900
Washington, DC 20036-3113                                                               Washington, DC 20036-3113

The Dallas Palm Restaurant                 The Washington Palm, Inc.                    Walter J Ganzi, Jr
1730 Rhode Island Ave., N.W.               c/o The Palm Washington DC                   c/o Robert A Schatzman, Esq
#900                                       1730 Rhode Island Ave., N.W.                 GrayRobinson, PA
Washington, DC 20036-3113                  #900                                         333 SE 2nd Ave, Suite 3200
                                           Washington, DC 20036-3113                    Miami, FL 33131-2191

Walter J Ganzi, Jr                         Walter J. Ganzi, Jr.                         Benjamin E. Lambers +
c/o Steve J Solomon, Esq                   8171 Bay Colony Drive                        Timberlake Annex
GrayRobinson, PA                           Apt. 1902                                    501 E. Polk Street, Suite 1200
333 SE 2nd Ave, Suite 3200                 Naples, FL 34108-7567                        Tampa, FL 33602-3945
Miami, FL 33131-2191
Robert A. Schatzman +       Case 9:19-bk-01947-FMD
                                             United States Doc  259
                                                           Trustee - FTM Filed
                                                                          +    11/26/19                 Page
                                                                                                         Andrew12
                                                                                                                T. of 12 +
                                                                                                                   Jenkins
Gray Robinson, P.A.                          Timberlake Annex, Suite 1200                                  Bush Ross, PA
333 S.E. 2nd Avenue, Suite 3200              501 E. Polk Street                                            Post Office Box 3913
Miami, FL 33131-2191                         Tampa, FL 33602-3949                                          Tampa, FL 33601-3913


Robert F Elgidely +                                   Paul Steven Singerman +                             Paul A Avron +
Fox Rothschild LLP                                    Berger Singerman, LLP                               Berger Singerman LLP
2 South Biscayne Boulevard, Suite 2750                1450 Brickell Avenue, Suite 1900                    One Town Center Road
Miami, FL 33131-1833                                  Miami, FL 33131-5319                                Suite 301
                                                                                                          Boca Raton, FL 33486-1014

Christopher A Jarvinen +                              Gerard A McHale Jr+                                 Eric D Jacobs +
Berger Singerman LLP                                  McHale PA                                           Genovese Joblove & Batista, P.A.
1450 Brickell Avenue, Suite 1900                      1601 Jackson St. Suite 200                          100 North Tampa Street, Suite 2600
Miami, FL 33131-5319                                  Fort Myers, FL 33901-2968                           Tampa, FL 33602-5810


Joshua D Rievman +                                   Fredric S. Newman +                                   Julia A May +
Dunning Rievman & Davies, LLP                        Hoguet Newman Regal & Kenney, LLP                     Moore & Van Allen PLLC
434 West 33rd Street                                 One Grand Central Place                               100 North Tryon Street, Suite 4700
New York, NY 10001-2601                              60 East 42nd Street, 48th Floor                       Charlotte, NC 28202-4003
                                                     New York, NY 10165-3003



                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Corporate Creations
11380 Prosperity Farms Road
#221E
Palm Beach Gardens, FL 33410




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Claire Breen                                       (u)Gary Ganzi                                       (u)Gary Ganzi and Claire Breen as Attorneys-i




(d)Cooley LLP                                        (d)Frederic S. Newman, Esq.                           (d)Just One More Holding Corp.
Attn: Alan Levine, Esq.                              Hoguet Newman Regal & Kenney                          8955 Fontana Del Sol Way
1114 Avenue of the Americas, 46th Floor              10 East 40th Street, 35th Fl                          2nd Floor
New York, NY 10036-7703                              New York, NY 10016-0304                               Naples, FL 34109-4428


End of Label Matrix
Mailable recipients   101
Bypassed recipients     6
Total                 107
